Judgment unanimously affirmed, with costs, and findings modified as indicated in our decision in Moenig v. New York Central Railroad Co. (187 App. Div. 323). The only substantial point of difference between this ease and the Moenig case, decided herewith, is that the deed of conveyance of the property known as the depot property is a quitclaim instead of a warranty deed, and, therefore; the fine of reasoning used in the Moenig case, which is based upon the fact that in that case the conveyance of the depot property by warranty deed, is not applicable to the case at bar. But this quitclaim deed was preceded by an agreement between the grantors of the plaintiff and the railroad to the effect that the land should be granted to the railroad company for a depot site. The railroad company, pursuant to the grant, has located its passenger and freight station upon the said premises, and has maintained it there for many years. We think the provisions of the agreement, followed by the quitclaim grant of the land and the action of the defendant railroad company in locating its depot accordingly, estops the plaintiff from claiming any rights that would have passed to-the railroad company by a grant of the land had the grantors owned the same. The same conclusion must, therefore, be reached in this case as in the Moenig case. Present—-Mills, Rich, Blaekmar, Kelly and Jayeox, JJ. Order to be settled before Mr. Justice Blaekmar.